             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00096-MR


BRIAN HOGAN, both on his own behalf          )
and as representative of all unnamed         )
class members who are similarly situated;    )
BRIAN HOGAN, as parent and next friend       )
of H.H., both on her own behalf and as       )
representative of all unnamed class          )
members who are similarly situated,          )
                                             )
                             Plaintiffs,     )
                                             )
                  vs.                        )   ORDER
                                             )
CHEROKEE COUNTY; CHEROKEE                    )
COUNTY DEPARTMENT OF SOCIAL                  )
SERVICES; SCOTT LINDSAY, both in his )
individual capacity and official capacity as )
attorney for Cherokee County Department )
of Social Services; CINDY PALMER, in         )
both her individual capacity and her         )
official capacity as Director of Cherokee    )
County Department of Social Services;        )
DSS SUPERVISOR DOE #1, both in his/her )
individual capacity and his/her official     )
capacity as an employee of Cherokee          )
County Department of Social Services;        )
and DSS SOCIAL WORKER DOE #1, both )
in his/her individual capacity and his/her )
official capacity as an employee of          )
Cherokee County Department of Social         )
Services,                                    )
                                             )
                             Defendants.     )
_____________________________________)
     THIS MATTER is before the Court on the Plaintiff’s Response to Order

to Show Cause Regarding Failure to Effect Service on the Doe Defendants

and Plaintiffs’ Consent Motion for Extension of Time to Serve Defendants

with Process [Doc. 25].

     For the reasons stated in the Plaintiff’s Response, and for good cause

shown,

     IT IS, THEREFORE, ORDERED that the Plaintiff shall have thirty (30)

days from the entry of this Order within which to seek leave to file an

Amended Complaint identifying the Doe Defendants.        If such motion is

allowed, the Plaintiff shall have thirty (30) days thereafter to effectuate

service upon these newly named Defendants.

     IT IS FURTHER ORDERED that the Show Cause Order [Doc. 24] is

DISCHARGED.

     IT IS SO ORDERED.

                              Signed: April 24, 2019




                                       2
